The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner makes the following findings of fact regarding the language of claim 1.  Claim 1 requires a conductive material including a carbon nanotube.  In other words, as long as a carbon nanotube is included in the conductive material, that limitation is met.  In the paragraph bridging pages 8-9 of the instant specification applicant teaches that the conductive carbon-containing material can include but is not limited to carbon nanotubes (SWCNTs or MWNTs), conductive polymers or combinations thereof.  The paragraph further defines conducive polymers as poly(acetylene), a poly(phenylene vinylene), a poly(pyrrole), a poly(thiophene), a poly(aniline), a poly (phenylene sulfide), or other conductive polymers.  This is consistent with the language of claim 1 and thus a conductive polymer in combination with carbon nanotubes is within the scope of claim 1.  Claim 1 also requires that the transition metal complex is capable of forming a stable complex with ethylene and capable of interacting with the carbon nanotube.  This requirement only requires the capability of interacting with the carbon nanotube.  It does not prevent the transition metal complex from also interacting with a conductive polymer if present or require an actual interaction with the carbon nanotube.  Thus at this point the transition metal complex could actually interact with one or both of the carbon nanotube and a conductive polymer.  Finally claim 1 requires that an interaction between the transition metal and the carbon nanotube results in a change of the measurable electrical property.  This part of claim 1 requires that at least some of the change in the measurable property come from an interaction between the transition metal in the transition metal complex and the carbon nanotube.  However it does not set a minimum or any particular ratio on how much of the change in the measurable electrical property come from the interaction between the transition metal complex and the carbon nanotube.  One of ordinary skill in the art would have expected that unless the carbon nanotube-transition metal complex interaction is blocked by the polymer, such an interaction would be inherently present if carbon nanotubes are in the presence of a transition metal complex that is capable of having an interaction therewith.  Thus for examination purposes, a conductive polymer including carbon nanotubes and a transition metal complex capable interacting with carbon nanotubes will be treated as inherently having at least some interaction between the carbon nanotubes and the transition metal complex.  To see whether one of ordinary skill in the art might have expected changes in electronic spectra and/or properties of a conductive carbon containing material containing a carbon nanotube through formation of a transition metal 
With respect to carbon nanotubes examiner points to the previously cited Wang paper (Journal of Materials Chemistry 2011, hereinafter called Wang ‘11) teaching a novel hybrid material composed of single-walled carbon nanotubes (SWNTs) and cobalt phthalocyanine (CoPc) derivatives.  The existence of the resultant hybrid was confirmed by infrared spectroscopy, Raman spectroscopy, UV-Vis spectroscopy and X-ray photoelectron spectrometry.  The results revealed that the CoPc derivatives were successfully anchored on the surface of nanotubes through – stacking (see figure 1 and its associated discussion).  The morphology of the resultant SWNT-CoPc derivative hybrids was observed by transmission electron microscopy and scanning electron microscopy.  Finally, gas sensing devices were fabricated and sensor tests were performed to check the potential of this hybrid material (see page 3781 for the description of these experimental aspects).  The synergetic behavior between both of the candidates allows an excellent sensitivity and selectivity to dimethyl methylphosphonate (DMMP) (stimulant of nerve agent sarin).  Overall, they present the advantages of combining metallophthalocyanine (MPc) with SWNTs in enhancing the properties of the final product, and pave a new avenue for the application of SWNT-MPc hybrids in the gas sensing field.  The first paragraph on page 3780 teaches that carbon nanotube (SWNT) gas sensing systems have been shown to be sensitive to DMMP.  Although semi-conducting pristine SWNTs have been proved to be good sensing materials for detecting some small gas molecules, the development of SWNT based gas sensors is hampered by the shortcomings of pristine SWNTs in practical applications, e.g., the processability (easily aggregated) of pristine SWNTs and the limitation of the gas detection.  Functionalization of SWNTs has been implemented widely to tackle these restrictions, including attaching sensing groups, coupled to conducting polymers, metals and metal oxides, etc.  The second paragraph of page 3780 teaches that the combination of SWNTs with MPc derivatives (metallophthalocyanine complexes) is a great challenge to fulfil all of the above requirements.  It is also necessary to prepare and study SWNT-MPc derivative hybrid materials.  For that purpose, the novel hybrid material composed of SWNTs and cobalt phthalocyanine (CoPc) derivatives was prepared, which takes advantage of the exceptional physical properties that this type of organic macrocycle exhibit.  CoPc derivatives containing special hexafluoroisopropanol (HFIP) substituents were used for the following merits: i) its superior solubility, which is beneficial for – stacking approach here to anchor the CoPc derivatives at the surface of SWNTs, which is similar to the methods adopted by others.  A complete characterization was also presented to confirm the obtained hybrid material.  For the purpose of extending the potential applications of the SWNT-CoPc derivative hybrids towards gas sensing, a gas sensor device based on the hybrid material was fabricated (see figure 9).  In order to demonstrate the synergetic behavior between SWNTs and CoPc derivatives in the gas sensing device, DMMP vapor was chosen as an analyte to test the sensing properties of the hybrids.  The hybrid sensing device provides an excellent sensitivity and selectivity to DMMP.  They teach the expectation that the fabrication of novel hybrid gas sensing devices composed of MPc and SWNTs can pave a new avenue for the application of SWNT-MPc hybrids in the gas sensing field.  Finally they teach that further work will focus on MPc derivatives containing different metal ions and substituents, and studying the sensing properties of the resultant hybrids.  Figures 10-12 show various aspects of the electrical measurements using this sensor.  Particularly relevant to the question at hand is the first full paragraph of the right column of page 3785 teaching that the source of the excellent resistance responses of the hybrid sensors maybe ascribed to the large SWNT-CoPc derivative conjugated  system.  As is known, DMMP is a strong electron donor; as it is chemisorbed onto the surface of CoPc derivatives in the hybrids, surface charge transfer interactions occur, followed by charge transferring between CoPc derivatives and SWNTs.  Since SWNT-MPc conjugates can form an excellent charge transfer complex, the charge can favorably travel from CoPc derivatives to SWNTs quickly, resulting in a very large and fast variation of the resistance.  In other words, one of ordinary skill in the art would have recognized and expected a complexation interaction/reaction with the -system to result in detectable changes in resistance/conductivity of the -system.  Additionally, this reference shows that the association of a metal complex and carbon nanotubes inherently leads to a measurable change in an electrical property.  
6-complexation reactions of chromium with graphene, graphite and carbon nanotubes.  All of these extended periodic -electron systems exhibit some degree of reactivity toward the reagents Cr(CO)6 and (6-benzene)Cr(CO)3.  They were able to demonstrate the formation of (6-arene)Cr(CO)3 or (6-arene)2Cr, where arene = single-walled carbon nanotubes (SWNT), exfoliated graphene (XG), epitaxial graphene (EG) and highly-oriented pyrolytic graphite (HOPG).  In other words this paper also shows that transition metal complex/carbon nanotube interactions are known.  The paper presents the ATR-IR, Raman spectroscopy, XPS and chemistry of these new organometallic species along with the observation of clearly understandable trends in the chemistry and stability of the complexes based on curvature and surface presentation.  For example, the SWNTs are the least reactive presumably as a result of the effect of curvature on the formation of the hexahapto bond; in the case of HOPG, (6-HOPG)Cr(CO)3 was isolated while the exfoliated graphene samples were found to give both (6-graphene)2Cr, and (6-graphene)Cr(CO)3 structures.  The paper also reports simple and efficient routes for the mild decomplexation of the graphene–chromium complexes which appear to restore the original pristine graphene state; exposure of the samples to white light in a solution of acetonitrile or the use of selected ligand competition reactions bring about a clean reversal of the metal complexation reactions and provide an independent proof of structure for the reaction products.  This study represents the first example of the use of graphene as a ligand and is expected to expand the scope of graphene chemistry in connection with the application of this material in organometallic catalysis, where graphene can act as an electronically conjugated catalyst support.  Of importance to the question at hand is the last full paragraph of page 1327 teaching that resistivity measurements were made and the second full paragraph of the right column on page 1329.  This last paragraph teaches that in order to examine the effect of the complexation of SWNTs with Cr on the electronic structure of the material, free-standing films of pristine SWNTs and the (6-SWNT)Cr(6-benzene) product were prepared and transferred to a glass substrate with pre-deposited gold contacts.  The SWNT film thickness was estimated from the near-IR spectra of the films (absorbance at 550 nm).  The conductivity of the functionalized SWNTs (RT ~ 100 S cm-1) decreased by a factor of 3 from the pristine value of RT ~ 300 S cm-1.  In other words Sarkar shows that there is a measureable difference between -electron systems would induce a measurable electronic change in those systems.  Additionally, this reference shows that the association of a metal complex and carbon nanotubes inherently leads to a measurable change in an electrical property.  
With respect to carbon nanotubes examiner finally points to the previously cited Lee paper (Carbon 2011) in which a transition metal ion (cupric ion, Cu2+) was directly coordinated with oxidized and unoxidized single-walled carbon nanotubes (see figure 1).  The first full paragraph on page 5154 discussed the effects on the electrical properties of oxidized and unoxidized carbon nanotubes shown in table 1 (page 5155) due to coordination of cupric ion with films of the carbon nanotubes.  Lee used a four-point probe method to determine resistances of the materials.  From the data in table 1 it is clear that coordination of cupric ion with both types of carbon nanotubes produces a measurable change in the resistance of the two types of carbon nanotubes.  The first full paragraph of page 5151 describes how the coordination reaction occur (donation of electrons from an electron rich ligand to the metal ion).  Alkene compounds are capable of donating their -electrons to empty metal orbitals to for coordination bonds.  Carbon nanotubes are capable of being used in this manner due to their high surface area, adjustable geometry and availability of sufficient -electrons.  Thus Lee points to materials with available -electrons as material capable of forming transition metal complexes and additionally shows that there is an expectation of the complex formation leading to a measurable change in an electrical property such as resistance.  Additionally, this reference shows that the association of a metal complex and carbon nanotubes inherently leads to a measurable change in an electrical property.  
From these papers there is a clear expectation that an interaction between a transition metal complex and a carbon nanotube would have in influence on measurable properties such as conductivity and/or resistance of any material that includes both carbon nanotubes and a transition metal complex capable of interacting with the carbon nanotubes.  Thus a showing that it is obvious to include carbon nanotubes in a conductive material that also includes a transition metal complex capable of interacting with the carbon nanotube would meet the 
With respect to conjugated polymers and poly(p-phenylene vinylene) polymers specifically the newly cited Zhang paper (Physical Review B 2010) examined electron transport in these polymers and the effect on it by n-type doping with a transition metal complex.  The demonstrated that the electron transport in conjugated polymers as poly[2-methoxy-5-(2-ethylhexyloxy)-1,4-phenylenevinylene] (MEH-PPV) is limited by deep traps that mask the intrinsic transport properties of free electrons in these materials.  These traps can be deactivated by addition of the n-type dopant decamethylcobaltocene (DMC, see figure 1 for DMC structure).  By filling the traps with electrons from the DMC donor a trap-free space-charge limited electron current can be obtained in MEH-PPV, enabling a direct measurement of the free-electron mobility.  They demonstrated that the electron mobility is equal to the hole mobility with an identical temperature dependence, showing that the charge transport in conjugated polymers is intrinsically balanced.  The last full paragraph of page 2 teaches the device used to measure the electron transport in the various undoped and doped films.  The paragraph bridging pages 2-3 discusses the J-V (current density-voltage) characteristics of MEH-PPV electron-only devices with various concentrations of DMC that are shown in figure 2.  That paragraph clearly teaches that with increasing doping concentration they observed a strong increase in the electron current over several orders of magnitude.  In other words, the electron donation from the metal complex into the conjugated polymer increased electron transport (a measureable electrical property) in a significant manner.  From this one of ordinary skill in the art would have expected similar metal complex interactions with similar conjugated polymers to affect the measurable electron transport properties due to donation or withdrawal of electrons to/from the polymer.  This reference shows evidence that similar metal complex/conjugated polymer interactions inherently change measurable electrical properties of the conjugated polymer.  
In the previously cited Huber paper (Journal of the American Chemical Society 2001) a π-conjugated organometallic polymer hybrid systems based on a poly(p-phenylene ethynylene) (PPE) derivative, in which the ethynylene moieties of the polymer are coordinated to platinum (II) centers.  The paragraph bridging pages 3857-3858 teaches that among a variety of tools that 2)]2 complex, 2, induces a dramatic reduction in PL intensity, while the shape of the emission spectrum remains essentially unchanged.  As expected, the PL quenching was observed to correlate with the concentration of 2, and the emission was virtually entirely suppressed in the case of a 2:7 ratio of complex 5 (see Scheme 2 page 3859).  This behavior is fully consistent with the formation of complexes 8 according to Scheme 3, with exciton migration along the polymer main chains to the complexation sites, which seem to represent low-energy states and provide pathways for nonemissive relaxation processes.  Figure 2b shows that the absorption spectra are also affected by addition of complex 2; however, the effect is less pronounced at low concentrations of 2.  The observed hypsochromic shift of the absorption band and the reduction of the extinction coefficient reflect that the electronic properties of the backbone itself also are affected through the complexation, and one could speculate that the effective conjugation length is reduced.  To rule out that the observed PL quenching originating from Forster-type energy transfer between noncomplexed species, they conducted comparative experiments with platinum complexes featuring strongly bound ligands that were not expected to be replaced by the 
−, tetrafluoroborate (BF4−), hexafluorophosphate (PF6−), and sulfonate (SO4−) in the p-doping process and Li+ and TBA+ in the n-doping process.  When examining the optical contrasts in solid-state devices, we observed that organic anions were slightly more effective at p doping than inorganic ones.  With n-doping the evidence suggested that Li+ is unable to n dope MEH-PPV and only slightly reversible n doping accompanied by color change occurs with the organic cation TBA+.  Figure 4(b) shows that there are visible/measurable changes in the electronic properties of the MEH-PPV polymer depending on the level of doping.  Figures 6 and 8 show changes in the absorbance spectra of MEH-PPV with a change in the doping level of the polymer for p- and n-doping, respectively.  The paragraph bridging pages 5-6 of the paper show that the photoluminescence quenching of the polymer also changes due to the level of doping at a rate that is faster than the rate of change associated with the change in the absorption spectra.  
Based on these papers, for examination purposes, any evidence that a transition metal reacting/coordinating with a π-conjugated polymer such as a polyphenylene vinylene or a polyphenylene ethynylene that produces a change in a measurable property such as photoluminescence would have also been understood/expected by one of ordinary skill in the art to also have a measurable electronic change in the π-conjugated polymer upon reaction/coordination of the transition metal with the π-conjugated polymer.  
Claims 1, 37-46 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 the are 2 positive recitations of “at least two electrodes” and it is not clear if they are referring to the same electrodes or the claim requires at least four electrodes with at least two in electrical communication with the conductive material and the other at least two electrodes configured to measure an electrical property between the two electrodes.  Claims 37 and 40-44 are dependent therefrom and do not clarify this problem.  With respect to claim 38, the transition metal complex is capable of forming a stable complex with ethylene and capable of interacting with the carbon nanotube and such an interaction between the carbon nanotube and the transition metal complex results in a change in a measurable electrical property.  Claim 38 also requires that the transition metal complex is associated with the carbon nanotube by a covalent link between the carbon nanotube and a ligand of the transition metal complex.  It is not clear if the interaction and the association between the carbon nanotube and the transition metal complex are related (i.e. an indirect interaction in which the analyte affects the association between the carbon nanotube and the transition metal complex), are unrelated (i.e. a direct interaction between the carbon nanotube and the transition metal complex not involving the association between the two) or can be a combination interactions including both direct and indirect interactions.  It is also not clear if the interaction between the carbon nanotube and the transition metal complex also includes transition metal complexes that are not associated with the carbon nanotube by a covalent link (i.e. the amount of transition metal complex exceeds the amount of covalently linked ligand resulting in the presence of transition metal complex that is present but not associated with the carbon nanotube through a covalently linked ligand).  For examination purposes, examiner will not place any particular limitation on the claim relative to this issue if clarity.  Claim 39 has language similar to claim 38 except that the manner in which the transition metal complex is associated with the carbon nanotube is different.  Thus it has clarity problems similar to that of claim 38.  In claim 45, it is not clear what is any interaction between the sample and the conductive material results in the ability to sense the analyte (i.e. is the ability of the transition metal complex to form a stable complex with ethylene related to the ability to sense and analyte or is the transition metal complex even involved in the sensing process?).  For examination 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 38 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the ligand of the transition metal being a thiol or an electron rich moiety such as a carbon-carbon multiple bond, does not reasonably provide enablement for any transition metal ligand.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This claim appears to be drawn to the embodiment shown in figure 14.  Claim 38 requires that the transition metal complex is capable of forming a stable complex with ethylene and capable of interacting with the carbon nanotube.   Claim 38 also requires that the transition metal complex is associated with the carbon nanotube by a ligand that is covalently linked to the carbon nanotube.  The last full paragraph on page 3 provides a general description of this that is followed by a description of a transition metal complex that includes a ligand, L.  In the first full paragraph on page 4 the ligand is defined to be a thiol or a carbon-carbon multiple bond.  The analyte is described in the last full paragraph on page 8 of the instant specification as having an electron-rich moiety capable of interacting with the transition metal complex.  The paragraph lists carbon-carbon multiple bonds as possible electron-rich moieties.  Thus the possible ligands taught by the instant specification are thiols and electron-rich moieties.  Examiner could not find other types of ligands being taught that both interact and/or are capable of being displaced by ethylene.  The only place where examiner found a detailed description of figure 14 is in the paragraph bridging pages 21-22 of the instant specification and the first full paragraph on page 22 of the instant specification.  In these two paragraphs it is clear that the analyte (i.e. ethylene) displaces the transition metal complex from the ligand (functional groups that bind to the transition metal complex) to produce the resistance of the conducting material.  The only disclosed functional group is a thiol that is derived from the 
Claim 39 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the polymer being a conjugated polymer covalently linked to a transition metal ligand that is a thiol or an electron rich moiety such as a carbon-carbon multiple bond, does not reasonably provide enablement for any polymer which is non-covalently associated with the carbon nanotube.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This claim appears to be drawn to the embodiment shown in figure 12.  Claim 39 requires that the transition metal complex is capable of forming a stable complex with ethylene and capable of interacting with the carbon nanotube.   Claim 39 also requires that the transition metal complex is associated with the carbon nanotube by a polymer that is non-covalently associated to the carbon nanotube.  The last full paragraph on page 3 provides a general description of this that is followed by a description of a transition metal complex that includes a ligand, L.  In the first full paragraph on page 4 the ligand is defined to be a thiol or a carbon-carbon multiple bond.  The analyte is described in the last full paragraph on page 8 of the instant specification as having an electron-rich moiety capable of interacting with the transition metal complex.  The paragraph lists carbon-carbon multiple bonds as possible electron-rich moieties.  Thus the possible ligands taught by the instant specification are thiols and electron-rich moieties.  Examiner could not find other types of ligands being taught that both interact and/or are capable of being displaced by ethylene.  The only place where examiner found a detailed description of figure 12 is in the full paragraphs on page 21 of the instant specification.  In these paragraphs it is clear that the analyte (i.e. ethylene) displaces the transition metal complex from the ligand/pendant group of the polymer (functional groups that bind to the transition metal complex) to produce the resistance of the conducting material.  The only disclosed functional group is a pendant sulfur in the polymers PT1-PT4.  Thus the only interaction that leads to a change in resistivity is between the ligand linked to the carbon nanotubes and the transition metal complex.  This interaction is critical to the functioning of the 
Claims 45-46 and 48 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the analyte being a gaseous molecule including an electron-rich moiety which displaces the transition metal complex from its interaction with the carbon nanotube, does not reasonably provide enablement for any analyte or any type of sample.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Claim 45 requires that the transition metal complex is capable of forming a stable complex with ethylene and is associated with the carbon-carbon multiple bond moiety.   The analyte is described in the last full paragraph on page 8 of the instant specification as having an electron-rich moiety capable of interacting with the transition metal complex.  The paragraph lists carbon-carbon multiple bonds as possible electron-rich moieties.  The specification does not teach analytes that do not include an electron-rich moiety or how one would use the instantly described sensor to sense an analyte without an electron-rich moiety.  Thus finding analytes that might be sensed with the instant sensor that do not have an electron-rich moiety is akin to finding a needle in a haystack or would be expected to result in undue experimentation.  Additionally, there is no data to show that the instant sensor would work in a liquid environment to sense compound having an electron-rich moiety.  Since a liquid sample requires that the analyte be dissolved therein, one of ordinary skill in the art would have recognized that the solvent introduces many possible interactions that could interfere with the sensor’s ability to function as applicant has described for a gaseous analyte having an electron-rich moiety.  Thus one of ordinary skill in the art would have expected that finding solvents that allowed the sensor to function would also require undue experimentation.  Thus claim 45 is only enabled for the analyte having an electron-rich moiety and being in a gaseous sample.  Claims 46 and 48 depend from claim 45 and do not solve the enablement issues.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 37, 40-46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Esser (Angewandte Chemie International Edition, 2010) in view of Wang ‘11, Zhang, Holt and Huber (all three as described above) and further in view of Kamonsawas or Pistor and Cho or Kang.  In the paper Esser teaches detection of ethylene gas by a material having a carbon-carbon multiple bond that has a transition metal complex that interacts with the carbon-carbon multiple bond to cause a measurable change in a measurable property (the inherent baseline fluorescence of the sensor is quenched by the metal complex in the absence of the ethylene analyte).  Scheme 2 on page 8893 shows the transition metal complex to be a copper (I) fluorinated tris(pyrazolyl) borate that anticipates the structure found in claims 41-42.  Figure 1 shows the detection mechanism schematically while scheme 2 and figure 2 show the interaction between ethylene and the polymer carbon-carbon multiple bonds respectively and the transition metal complex.  It is noted that in figure 1 the presence of ethylene is shown as complexing with copper (I) complex that had previously interacted with the polymer carbon-carbon multiple bonds.   In figure 2 the copper is shown as complexing directly with the ethynylene moiety of the polymer backbone.  Figure 3 shows the change in fluorescence of the .  
In the paper Kamonsawas presents the electrical conductivity response of a poly(phenylene-vinylene zeolite composite exposed to ammonium nitrate.  Poly(p-phenylenevinylene) (PPV) was chemically synthesized via the polymerization of p-xylene-bis(tetrahydrothiophenium chloride) monomer and doped with H2SO4 (see section 2.2, page 5592).  To improve the electrical conductivity sensitivity of the conductive polymer, Zeolites Y (Si/Al = 5.1, 30, 60, 80) were added into the conductive polymer matrix (see section 2.3).  All composite samples show definite positive responses towards NH4NO3.  The electrical conductivity sensitivities of the composite sensors increase linearly with increasing Si/Al ratio: with values of 0.201, 1.37, 2.80 and 3.18, respectively.  The interactions between NH4NO3 molecules and the PPV/zeolite composites with respect to the electrical conductivity sensitivity were investigated through the infrared spectroscopy.  The second full paragraph of page 5593 teaches that when PPV and doped PPV (dPPV) were exposed to NH4NO3 at 377 ppm, its electrical conductivity increases with the corresponding electrical conductivity sensitivity values being 5.55 × 10-2 and 9.65 × 10-1, respectively.  The positive increment of the sensitivity upon exposed to NH4NO3 implies that NH4NO3 molecules act as a primary and secondary dopants for PPV and dPPV, respectively, resulting in a greater number of charges along the polymer backbone.  The last two paragraphs of page 5593 teach that a higher silicon content of the zeolite Y, as accompanied by a greater amount of cations present and appears to facilitate the static 4NO3.  The dPPV/zeolite Y composites were fabricated by mixing of the dPPV and zeolite Y having different Si/Al ratios (Si/Al = 5.1, 30, 60, 80, H+).  All composites contained 90% by volume of the zeolites Y.  Figures 2(a)–(c) show the response of the doped PPV, Zeolite Y (Si/Al = 5.1, H+) and dPPV/zeolite Y (Si/Al = 5.1, H+) composite when exposed to NH4NO3.  It is obvious that the doped PPV and the dPPV/zeolite Y composite show comparable increases in electrical conductivity when exposed to NH4NO3 whereas the zeolite Y exhibits a slight increase in its electrical conductivity.  Table 2 tabulates the electrical conductivity sensitivities and the induction times of the doped PPV/zeolite Y composites having different Si/Al ratios.  It can be seen from Table 2 that a higher sensitivity is observed for the composite containing a higher Si/Al ratio.  A similar trend is observed for the induction times; a longer induction time is required for the composite with a higher Si/Al ratio.  The composite with a higher Si/Al ratio corresponds with the zeolite containing a greater amount of cations which induces a more favorable interaction between NH4NO3 molecules and the active sites on the conductive polymer chain.  The paragraph on page 5596 teaches that figure 3 shows that all of the composites have larger sensitivity values than that of the pristine PPV and the doped PPV.  The increase in the sensitivity values of PPV/zeolite composites relative to those of the pristine PPV and the doped PPV reflects the fact that NH4NO3 molecules can adsorb into the zeolites by the electrostatic interaction (see figure 5 and its associated discussion on page 5598).  Increasing the static interaction between the target gas and zeolite in turn improves the sensitivity of the PPV/zeolite Y composites as has been described previously.  Figure 6 shows IR spectra of dPPV before the NH4NO3 exposure, during the NH4NO3 exposure, and after the NH4NO3 exposure.  The analysis of these three spectra on page 5599 show that dPPV has a quinoid structure and phenylene characteristics.   During the NH4NO3 exposure, the IR spectrum shows additional new peaks which can be assigned to the vibration of NH4+ and the vibration of NO3- interacting with the cation on the quinoid structure of doped PPV.  Increasing peak intensity at one peak during the NH4NO3 exposure is caused by the increase in the quinoid structures in the doped PPV.  A decrease in the intensities of a couple of peaks after the NH4NO3 exposure suggest that NH4NO3 molecules may act as a secondary dopant.  From the FTIR result shown in figure 6, the interaction between the doped PPV and NH4NO3 may be as shown in figure 7.  Figure 8 shows a similar set of IR spectra of the dPPV/zeolite Y composite before the NH4NO3 exposure, during 4NO3 exposure, and after the NH4NO3 exposure.  The paragraph bridging pages 5600-5601 discusses this set of spectra and teaches that the zeolite also has interactions with NH4NO3 during exposure.  Figure 9 shows a schematic of the proposed interactions between NH4NO3 and the dPPV/zeolite Y composites.  In is noted that in this figure the zeolite appears to interact with the polymer prior to exposure and that during exposure NH4NO3 modifies that interaction.  The conclusion teaches that the presence of zeolite in the doped PPV increases the electrical conductivity sensitivity compared with the doped polymer.
In the paper Pistor teaches a pH sensitive device based on poly(p-phenylene-vinylene) (PPV) using a coplanar electrode configuration.  An increase in dark and photocurrent of a thin (25–30 nm) poly(p-phenylene-vinylene) layer upon exposure to aqueous solutions is observed.  The change in photocurrent is monitored as a function of pH.  A roughly linear variation of the photocurrent with pH is observed between pH values of 4.5–9.5.  The results are reversible and reproducible.  Figure 1 and 2 show the device in which the polymer is deposited between two aluminum electrodes.  See section 2.1 for the device preparation.  Section 2.3 discusses the measurements of conductivity that were done in the dark and under illumination.  The second paragraph of section 3 teaches a reversible significant increase in the conductivity upon exposure to water which is shown in figure 3.  The paragraph bridging the columns of page 155 teaches a reversible change in the photocurrent relative to the pH of the solution in contact with the material.  Section 4 teaches that the dark conductivity and the photoconductivity of an ultrathin layer of PPV is sensitive to exposure to DI water and to the pH of buffer solutions (see figures 3 and 4). The change in the spectral response (figure 5) suggests that a reversible bulk change in the polymer is taking place.  It can be speculated that a certain amount of solution components (water, ions) are incorporated into the polymer, thereby changing the polymer chain configuration (e.g., the torsion angle of the conjugated backbone) and consequently the way the polymer chain conducts the charge carriers.  The solution incorporated into the polymer could also affect inter-chain interactions and charge carrier motion.  The drying of the films removes water from the polymer bulk, enabling the restoration of the original conductivity values.  Theoretical modeling suggests that water molecules can interact with PPV films through hydrogen-like bonds with the protons and/or -system of the polymer.  These interactions can lead to significant conformational changes, which in turn, may lead to changes in the electronic properties of the polymer.  

In the paper, Kang teaches that a poly(p-phenyleneethynylene) material, amphiphilic, linear conjugated poly[p-{2,5-bis(3-propoxysulfonicacidsodiumsalt)}phenylene]ethynylene (PPES) efficiently disperses single-walled carbon nanotubes (SWNTs) under ultrasonication conditions into the aqueous phase.  Various spectroscopy techniques demonstrated that these solubilized SWNTs are highly individualized and reveal that the interaction of PPES with SWNTs gives rise to a self-assembled superstructure in which a polymer monolayer helically wraps the nanotube surface.  The observed PPES pitch length (13 ± 2 nm) confirms structural predictions made via molecular dynamics simulations.  This work underscores design elements 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the Esser material into an electrical measurement apparatus with two electrodes as taught by Pistor or Kamonsawas because of the similarity in the conjugated polymer and the clear indication that these types of polymers will show a change in conductivity due to interactions with analytes/dopants in the environment as taught by Wang ‘11, Zhang, Holt, Huber, Pistor and Kamonsawas and the ability of the Esser material to interact with ethylene and the ethynylene moiety in a manner similar to the transition metal of Wang ‘11 and/or Huber or in a way that is similar to the interaction between zeolite and doped PPV in Kamonsawas and Zhang or the dopants of Holt so that one of ordinary skill in the art would have expected the electrical properties of the Esser polymer-complex to change in a measurable manner similar to that of Kamonsawas or Zhang.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate carbon nanotubes into the Esser sensing composition because of their known use in improving the conductivity and/or sensitivity of sensing compositions as taught by Cho and the recognition that poly(p-phenyleneethynylene) materials such as used by Kamonsawas or Zhang act as a dispersant of carbon nanotubes in various solvents as taught by Cho and Kang.  
Claims 1, 37, 40-46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamonsawas in view of Esser, Wang ‘11, Zhang, Holt and Huber all as described above, and further in view of Cho or Kang as described above.  Kamonsawas does not teach the electrical detection of ethylene with the conducting polymer/transition metal complex or the presence of a carbon nanotube in the polymer composition.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the Esser copper(I) complex into the Kamonsawas polymer in an electrical measurement apparatus with two electrodes because of the similarity in the conjugated polymer and the clear indication that these types of polymers will show a change in conductivity due to interactions with analytes in the  environment as taught by Kamonsawas and the ability of the Esser material to interact with ethylene and a conjugated carbon-carbon multiple bond .  
Claims 1, 37, 40-46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 2011/0089051, hereinafter called Wang ‘051) in view of Esser, Wang ‘11, Zhang, Holt, Huber and Kamonsawas, last six as explained above.  In the patent publication Wang ‘051 teaches device and method for determination of one or more analytes.  Embodiments may be useful as sensors for analytes such as explosives, chemical warfare agents, and/or toxins.  In some cases, chemiresistor or chemFET sensor devices for monitoring volatile organics, especially chemical warfare agents such as sarin, are described.  Some embodiments comprise functionalized carbon nanotube/conjugated polymer composites as sensing material.  Paragraph [0007] teaches that devices for determining an analyte, comprise a first electrode and a second electrode; a sensor material in electrochemical communication with the first and the second electrodes, wherein resistance to current flow between the first and second electrode is affected by the sensor material; wherein the sensor material comprises a plurality of carbon nanotubes and a polymer material integrally connected to at least a portion of the plurality of carbon nanotubes, such that the carbon nanotubes are substantially contained within the polymer material; and wherein the analyte, if present, interacts with the sensor material to affect resistance to current flow between the first and second electrodes, thereby generating a signal in the device by which the analyte is determined.  Paragraphs [0008]-[0009] teach that there are associated methods of using and fabricating the device.  Paragraphs [0063] and [0065] teach that the analyte may be determined by monitoring a change in a signal of a material (e.g., sensor material) present within the device, upon exposure to the analyte.  In some cases, the change in signal may be associated with an interaction between the device and the analyte.  The signal may .  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the transition metal complex of Esser into the Wang ‘051 device of example 14 because as shown by Esser the transition metal complex of Esser would have been expected to interact with the carbon-carbon multiple bond moieties of the functionalized MWCNTs of Wang ‘051 in a manner similar to the carbon-carbon multiple bonds of the Esser, .  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 37-46 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,739,737. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are of a scope that covers a scope similar to the patented claims and one cannot practice the patented claims without practicing the instant claims.
The declaration filed on 10-21-2020 under 37 CFR 1.131(a) is sufficient to overcome the Lee reference from being used as prior art in the obviousness rejection.
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive.  In response to the amendment, new rejections under pre-AIA  35 U.S.C. 112 first and second paragraphs have been applied against the claims and the obviousness rejections have been maintained.  The arguments are moot with respect to the new rejections.  
With respect to examiner’s findings of facts, as described above, the instant claims are still of a scope that the conductive material can include other materials such as a conductive polymer.  Thus the amendments did not correct that finding of fact by examiner.  With respect to the argument that it is only with impermissible hindsight that a polymer attached to the claimed particles could lead to a measurable change in electrical properties, examiner notes that impermissible hind sight occurs when the rejection is based solely on the teachings of applicant.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Thus examiner has relied upon prior art references that show that electrical properties of carbon nanotubes can be measurably changed through the interaction of transition metal complexes with the carbon nanotubes.  Thus the instant art rejections are based on knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure.  For that reason the rejections are not based on impermissible hindsight reasoning.  With respect to inherency the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In other words, if there  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Examiner notes that although the current claims have slightly different language, the scope of the claims still includes a conductive material that includes a mixture of a conjugated polymer, carbon nanotubes and a transition metal complex capable of interacting with both ethylene and carbon nanotubes.  Independent claims 1 and 38-39 require the presence of a carbon nanotube in the conductive material while independent claim 45 only requires the presence of a carbon-carbon multiple bond moiety in the conductive material.  As such claim 45 covers conductive materials such as the polymer of Esser.  Since the scope of the claims has not changed significantly, the previous rejections are still applicable to the instant claims and the arguments are not persuasive for the reasons given above.   
With respect to claims 38-39, no art rejection is being made at this time, but these claims have the new problems noted above and are still subject to the obviousness-type double-patenting rejection.  For that reason, they are not allowable.  
 No specific arguments were put forth to address the obviousness-type double-patenting rejection.  If applicant feels that the claims are distinct from the patented claims, a proper response would be to show why the claims are distinct.  Examiner notes that claims rejected with an obviousness-type double-patenting rejection are not allowable and will never be allowable unless the rejection is overcome.  Thus the arguments are not persuasive relative to the current rejections.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlen Soderquist/
Primary Examiner, Art Unit 1797